In this case it was held, that where a sheriff or other officer neglects or fails to return a fee bill, execution, or other process, the practice is, in the first instance, to take a rule against him to return the same ; and that it is irregular to issue a rule, in the first instance, to show cause why an attachment should not issue. Held, also, that an affidavit of the relator, setting forth, that he transmitted to James B. Needles, late sheriff of Monroe county, for collection,” the fee bills and executions, was sufficient evidence of their having come to the hands of the defendant, upon a motion for a rule against him, to return the same.